United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Drakesboro, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-260
Issued: September 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 9, 2010 appellant filed a timely appeal from an August 5, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§
501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a hearing loss causally related to factors of his
federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 11, 2008 appellant, then a 60-year-old former custodian, filed an occupational
disease claim alleging that he sustained hearing loss due to factors of his federal employment.
He was terminated by the employing establishment on July 15, 2001.
Appellant stated that he worked for the employing establishment as a conveyor car dump
operator from 1978 to 1982 where he was exposed to loud noise eight hours a day seven days a
week from crushing of coal by hammer mills, from conveyor belts and from the power house
when the unit went down. He was not employed from 1982 to 1986 and, from 1986 to 2000, he
was self employed as a stone mason and was not exposed to noise. In 2000, appellant returned to
work as a janitor for the employing establishment, where he worked in the coal handling facility
and in the power house until July 15, 2001. He was exposed on a full-time basis to loud noise
from boilers, motors, metal coal grinders, conveyor belts and conveyor operators that operated
continuously. From 2002 to December 2006, appellant worked for Perdue, where he was
exposed to a “little noise” from a machine but wore earplugs.
Appellant submitted a March 3, 2008 report from Dr. W. Andy Logan, a Board-certified
otolaryngologist, who noted appellant’s history of occupational noise exposure and diagnosed
bilateral symmetrical mid-frequency sensorineural hearing loss. Results of a March 3, 2008
audiogram showed decibel loss of hearing of 20, 25, 50 and 60 on the left and 20, 25, 45 and 60
on the right at respective frequencies of 500, 1,000, 2,000 and 3,000 hertz (Hz).
The employing establishment controverted appellant’s claim, stating that a noise survey
for custodians indicated an average noise exposure of 78.57 decibel, which was below the 85
decibel action level prescribed by Occupational Health and Safety Administration.
Audiometric testing provided by the employing establishment included an August 4,
1978 audiogram reflecting decibel loss of 0, 10, 10 and 20 on the left and 15, 5, 10 and 35 on the
right at the respective frequencies of 500, 1,000, 2,000 and 3,000 Hz. A May 30, 1979
audiogram showed decibel losses of 5, 5, 10 and 30 on the left and 30, 15, 15 and 40 on the right.
A June 10, 1982 audiogram showed decibel losses of hearing of 5, 5, 15 and 35 on the left and
15, 15, 15 and 45 on the right. A December 4, 2000 audiogram showed decibel losses of 30, 30,
55, and 60 on the left and 25, 30, 55 and 70 on the right.
In a letter dated December 4, 2000, the employing establishment informed appellant that
his audiographic testing of that date indicated a moderate loss for speech sounds and for high
pitch sounds in both ears. Noting that the December 4, 2000 audiogram represented his first test
in the program since 1983, it advised him to consult an audiologist for more information.
On November 3, 2008 OWCP issued a decision finding that the claim for compensation
was not timely filed.
In a December 30, 2008 report, Dr. Logan stated that appellant’s hearing loss pattern was
consistent with hearing loss due to noise exposure. Based upon appellant’s representations
regarding his work-related noise exposure, Dr. Logan opined that “it [was] likely within

2

reasonable medical certainty that [appellant’s] noise exposure at [the employing establishment]
did contribute to his hearing loss.”
In a June 26, 2009 decision, OWCP’s hearing representative set aside the November 3,
2008 decision and remanded the case for further development on the issue of timeliness. OWCP
subsequently determined that the claim for compensation was timely filed.
OWCP referred appellant, together with a statement of accepted facts (SOAF) to
Dr. Hugh M. Sims, a Board-certified otolaryngologist, for a second opinion examination and an
opinion as to whether he sustained a hearing loss causally related to his federal employment.
The SOAF stated that “noise surveys conducted by [the employing establishment] show that the
average noise exposure is 78.57 dBA [decibels] for a time weighed average.” In an October 12,
2009 report, Dr. Sims diagnosed mild to moderate severe sensorineural hearing loss, stating that
there was no significant change in audiometric results from initial employment audiograms.
Results of an April 24, 2009 audiogram reflected decibel loss of 30, 45, 60 and 60 on the left and
25, 30, 50 and 70 on the right at the respective frequencies of 500, 1,000, 2,000 and 3,000 Hz.
Dr. Sims concluded that workplace exposure was not considered sufficient as to intensity and/or
duration to have caused the loss in question.
On October 20, 2009 OWCP issued a decision finding that a causal relationship had not
been established between the claimant’s hearing loss and his established work-related noise
exposure.
In a decision dated January 14, 2010, OWCP’s hearing representative set aside the
October 20, 2009 decision and remanded the case for further development. Finding that the
medical and factual evidence of record was insufficient to provide a basis for an informed
decision, OWCP’s hearing representative stated:
“[OWCP] is directed to direct inquiry to the employing [establishment], for
specific peak dB [decibel] levels for all areas of exposure indicated by the
claimant and prepare an [a]mended [s]tatement of [a]ccepted [f]acts, indicating
the exact nature of the claimed noise exposure. Upon completion of the
[a]mended [s]tatement of [a]ccepted [f]acts, OWCP is directed to submit such
to the second opinion examiner, inquiring, if such in [anyway] alters his prior
opinion expressed on October 12, 2009. Medical rationale should be expressed
for any opinion rendered.”
Observing that appellant’s hearing had diminished during his first period of employment
with the employing establishment, OWCP’s hearing representative instructed OWCP to inquire
whether appellant’s hearing loss was in any way causally related to noise exposure in the federal
workplace.
In a February 9, 2010 letter, OWCP asked the employing establishment to provide
specific peak decibel levels for all areas of exposure indicated by appellant. The record contains
an undated environmental study from the employing establishment identifying areas in which he
worked as a custodian and showing average decibel levels for types of work performed. The
report contains no explanation as to the period of time appellant worked in each area, the
duration of his exposure to noise or an indication of peak decibel levels.
3

In a March 10, 2010 decision, OWCP denied appellant’s claim, finding that he had failed
to establish that his hearing loss was work related. The claims examiner stated that it was not
possible to obtain peak decibel readings and that the only available data consisted of the
employing establishment’s undated noise survey summary, which showed only time weighted
averages. OWCP therefore relied on Dr. Sim’s original report in determining that appellant’s
exposure to noise at work was insufficient to cause his hearing loss.
Appellant requested an oral hearing, which was held on June 10, 2010. Counsel argued
that Dr. Sims’s report was insufficient to show that the claimant’s hearing loss was not causally
related to his employment as it was not based on peak decibel levels as directed by OWCP’s
hearing representative.
By decision dated August 5, 2010, OWCP’s hearing representative affirmed the
March 10, 2010 decision. He stated:
In [a] January 14, 2010 decision, OWCP [h]earing [r]epresentative[,] James
Muskett[,] [stated] that OWCP ‘utilizes peak dB levels, rather than time
weighted averages, in determining the extent of an employee’s exposure to
hazardous noise’ and directed that the [employing establishment] state the
claimant’s exposure to peak dB levels and then amend the SOAF to reflect
such and then ask Dr. Sims to provide a new rationalized medical opinion
concerning causation, based on the amended SOAF. However, I have reviewed
the Federal (FECA) Procedure Manual and could not find any requirement that
OWCP use peak dB levels rather than TWA dBA. The [employing
establishment] indicated that it did not have peak dB levels. I accordingly find
that Dr. Sims’s report was based on the only information available concerning
dB exposure and as such, his rationalized opinion based on a complete and
accurate factual and medical background is sufficient to establish that the
claimant’s hearing loss is not causally related to his [employing establishment]
employment.”
On appeal, appellant’s representative argued that OWCP failed to comply with the
instructions of OWCP’s hearing representative’s January 14, 2010 decision. Further, he
contends that the evidence of record establishes that appellant sustained a hearing loss causally
related to work-related noise exposure.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.2 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.3
2

Stanley K. Takahaski, 35 ECAB 1065 (1984).

3

See John W. Butler, 39 ECAB 852, 858 (1988).

4

Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish his or her claim, OWCP also has a
responsibility in the development of the evidence.4 This is particularly true when the evidence is
of the character normally obtained from the employing establishment or other government
source.5 20 C.F.R. § 10.118(a) states that the employer is responsible for submitting to OWCP
all relevant and probative factual and medical evidence in its possession or which it may acquire
through investigation or other means.6
ANALYSIS
The Board finds that this case is not in posture for a decision due to OWCP’s failure to
comply with instructions contained in the January 14, 2010 decision of the Branch of Hearings
and Review. Therefore, the August 5, 2010 decision will be set aside and the case is remanded
for further development.
On October 20, 2009 OWCP denied appellant’s occupational disease claim on the
grounds that he had failed to establish a causal relationship between established work-related
noise exposure and his hearing loss. In its January 14, 2010 decision, OWCP’s hearing
representative vacated the October 20, 2009 decision and remanded the case to OWCP with
instructions to obtain information from the employing establishment as to specific peak decibel
levels for all areas of exposure alleged by the claimant. OWCP was instructed to forward an
amended statement of accepted facts, indicating the exact nature of the claimed noise exposure,
to the second opinion physician for review and a statement as to whether the newly obtained
information altered his opinion in any way. It did not obtain information from the employing
establishment as to peak decibel levels or prepare an amended SOAF for Dr. Sims’ review.
In an August 5, 2010 decision, OWCP’s hearing representative stated that the employing
establishment had denied having information regarding peak decibel levels. She found that
Dr. Sims’ report was based on the only information available concerning decibel exposure. The
record, however, does not support such a finding. On February 9, 2010 OWCP asked the
employing establishment to provide specific peak decibel levels for all areas of exposure
indicated by appellant. The employing establishment responded by providing an environmental
study identifying areas in which appellant worked as a custodian and showing average decibel
levels for types of work performed. The study was silent as to peak decibel levels. The
employing establishment did not address whether it possessed peak decibel level information.
There is no evidence of record establishing that the employing establishment does not maintain
any information on peak decibel levels. On the contrary, a computation of average decibel levels
would be derived from all decibel levels, indicating greater peak levels.
OWCP shares responsibility in the development of the evidence, particularly when such
evidence is of the character normally obtained from the employing establishment or other
4

See Claudia A. Dixon, 47 ECAB 168 (1995).

5

R.E., 59 ECAB 323 (2008); Willie A. Dean, 40 ECAB 1208 (1989).

6

20 C.F.R. § 10.118(a).

5

government source.7 In the instant case, its obligation to obtain the information required by
OWCP’s hearing representative in the January 14, 2010 decision was not satisfied by the
production of a document that was silent on the issue. OWCP, however, failed to seek
supplemental information or clarification from the employing establishment. Once it undertakes
to develop the medical evidence further, it has the responsibility to do so in the proper manner.8
On remand, OWCP should request information from the employing establishment as to
specific peak decibel levels for all areas of exposure identified by appellant. It should also
inquire as to how the employing establishment arrived at its time weighed averages. OWCP
should then prepare an amended SOAF, addressing the nature of the claimed noise exposure,
which it should submit to the second opinion examiner with an inquiry as to whether the newly
obtained information alters appellant’s prior opinion expressed on October 12, 2009.
The report of Dr. Sims’ requires clarification regarding his statement that there was no
significant change in audiometric results from the initial employment audiograms, particularly in
light of the fact that results of an April 24, 2009 audiogram reflected significantly higher decibel
losses bilaterally than those reflected in base-line audiograms.
CONCLUSION
The Board finds that the case is not in posture for decision.

7

See R.E., supra note 5.

8

See Melvin James, 55 ECAB 406 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the August 5, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

